Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 The primary reasons for allowance of the claims are the inclusion of Applicant’s remarks on pages 8-12 received on 11 January 2022 and prior art of records do not disclose said elements of independent claims 1, 15, 29, 30.
Gordaychik US 2020/0274656 A1 disclose only in [178] that, “[178] Carrier aggregation may result in a power issue. For example, if a UE were to aggregate a number of component carriers, a transmission on these component carriers might be considered to exceed a maximum power IE of the UE. A UE may receive an aggregation request, and may respond in accordance with applicable power requirements, power needs, power headroom (NR alone, LTE alone or LTE+NR) or the like. It may be possible to instead of simultaneously transmit, to alternate transmissions on component carriers, thus avoiding the maximum transmission problem. In one embodiment, a UE may determine which one of the one or more component carriers would require more transmission power. The UE may alternate transmissions such that for time period A, transmissions occur on the low power carrier. Then, for transmission time period B, transmissions occur on both carriers. Then, for time period C, transmissions only occur on the high power carrier. The periods A, B and C may be determined based on higher layer signaling or based on UE capabilities. Carrier bands may overlap or may be comprised of different frequencies altogether. Transmit power may be set based on frequency of a radio access technology or frequencies of varying radio access technology. Any RAT as disclosed herein may have a configured TX power max”.
Gordaychik is silent in said claimed elements in independent claims 1, 15, 29, 30.
NGUYEN et al. US 2020/0195414 A1 discloses only in Figure 5 and Abstract that, “(Abstract, An apparatus may comprise a component for communicating using a first RAT and another component for communicating using a second RAT. Overlapping communication using the two RATs may cause problems for proper reception at the apparatus. The apparatus may detect that transmission or reception of a first packet using a first RAT will overlap in time with reception of a second packet using a second RAT. The apparatus prioritizes the first packet or the second packet based at least on a relative priority of the first packet and the second packet”; and “[21] A wireless device, such as a UE, may be capable of communicating using multiple RATs. For example, a device may have the capability for D2D communication, such as V2X, V2V, etc., based on LTE and also have capability for D2D communication, such as V2X, V2V, etc., using NR. Overlapping communication using the two RATs may cause reception or transmission problems at the apparatus. For example, NR V2X and LTE V2X may be configured on different frequency bands or on different frequency channels within the same frequency band. Thus, the two types of communication may use different portions of the frequency spectrum. The use of different frequency channels within the same frequency band may lead to half-duplex constraints that limit transmission/reception for one RAT from occurring at the same time as a transmission for the other RAT. In order to ensure accurate communication, the present application provides aspects of coexistence management that manages half duplex constraints between the two types of communication, e.g., communication based on different RATs, using priorities of the packet transmissions”.
NGUYEN is silent in said claimed elements in independent claims 1, 15, 29, 30.
Abdel Shahid et al. US patent # 10,624,114 B2 discloses only in Figure 1 and Abstract that, “A telecommunication terminal can include a memory storing conflict data. The terminal can receive an uplink (UL) grant record associated with a time of permitted UL transmission, and two downlink (DL) grant records, each indicating a respective frequency and associated with a respective time. The terminal can determine that the times of DL transmission at least partly overlap with the time of UL transmission. The terminal can determine, based on the conflict data, that the frequencies of DL transmission are associated with an inter-band conflict. In response, the terminal can transmit UL data at a time later than the time of permitted UL transmission. In some examples, the terminal can receive two DL grant records, make a determination that a frequency combination of two granted DL frequencies is within a predetermine frequency range, and, in response, transmit the UL data at a time different from a DL transmission time”.
Abdel Shahid is silent in said claimed elements in independent claims 1, 15, 29, 30. 
Zeng et al. US patent # 10,485,048 B2 discloses only in Figure 13, col. 19, lines 40-60 that, “In some embodiments, in order to accommodate LTE resources that may be semi-statically reserved, such as SRS in a last symbol of a slot, a mini NR slot may be utilized to allow for the reserved symbols. FIG. 13 illustrates an example sequence of subframes with an NR mini-slot for TDM for NR NSA operations, according to some embodiments. As shown, subframe 1311 may include one or more frequency bands 1304 allocated for LTE PUCCH for a UE and a frequency band 1302 allocated for NR UL transmissions for the UE. Similarly, subframe 1313 may include one or more 1310 allocated for LTE PUCCH for another UE and a frequency band 1306 allocated for LTE UL transmissions for the UE. In addition, subframe 1315 may include one or more frequency bands 1304 allocated for LTE PUCCH for a UE and a frequency band 1302 allocated for NR UL transmissions for the UE. In addition, subframe 1315 may include an allocation for a frequency band 1308 for SRS that overlaps with the frequency band allocated for NR UL transmissions, thus the NR UL transmission allocation may specify a mini NR slot that does not utilize all of subframe 1315”.
Zeng is silent in said claimed elements in independent claims 1, 15, 29, 30.
FRENNE et al. WO 2020/237653 A1 discloses only in Figures 2-4 and Abstract and page 12, line 20 – page 16, line 8, that, “Abstract, The method (200) involves determining (210) a first time period corresponding to a subframe in a frame of a first radio access technology ( RAT). The first RAT operates in time division duplex (TDD) mode and a first frequency band. The subframe comprises a guard period (GP) used for switching between downlink and uplink in the frame of the first RAT. A downlink system signal of a second RAT is transmitted (220) in the first time period. The second RAT operates in a second frequency band that at least partially overlaps with the first frequency band. The downlink system signal occupies a second time period that is not configured to transmit system signals according to the first RAT. The frames of the first RAT are time aligned with frames of the second RAT. The first RAT is Long Term Evolution ( LTE), and/or the second RAT is New Radio ( NR)”; and “Fig. 4 is a flowchart illustrating a method 400 according to an embodiment of the present disclosure. The method 400 can be performed at a terminal device, e.g., the terminal device 140 of the second RAT, to receive the downlink system signal (e.g., the downlink system signal 340) transmitted according to the method 200. At block 410, a downlink system signal (e.g., the downlink system signal 340) of a second RAT is received. The downlink system signal may be transmitted in a first time period (e.g,the first time period 325) corresponding to a subframe (e.g., the subframe 320) in a frame (e.g., the frame 310) of a first RAT. The first RAT may operate in TDD mode and a first frequency band, and the subframe 320 may comprise a GP (e.g., the GP 330) used for switching between downlink and uplink in the frame. The second RAT may operate in a second frequency band that at least partially overlaps with the first frequency band”.
FRENNE is silent in said claimed elements in independent claims 1, 15, 29, 30.
MAURITZ et al. WO 2020/204786 A1 discloses only in Figure 15 and page 22, lines 19-34 that, “Figure 15 depicts a method in accordance with particular embodiments. The method may be performed by a wireless device or a UE (such as the wireless device 610 or UE 700 described above). The wireless device is configured to utilize a first carrier for accessing a communication network. The first carrier may be a downlink carrier, for example, or a carrier which permits downlink signaling. The first carrier is implemented according to a first radio-access technology (RAT), e.g., a 5G RAT such as New Radio (NR) and utilizes a first transmission frequency band. The communication network further provides for network access via a second carrier, which is implemented according to a second RAT, e.g., LTE, and utilizes a second transmission frequency band. The second transmission frequency band at least partially overlaps with the first transmission frequency band. For example, the first transmission frequency band may be the same as the second transmission frequency band; the first transmission frequency band may lie within the second transmission frequency band; the second transmission frequency band may lie within the first transmission frequency band; and the first transmission frequency band may partially overlap with the second transmission frequency band (i.e., part of the first transmission frequency band overlaps with the second transmission frequency band, and part of the first transmission frequency band does not overlap with the second transmission frequency band). Time resources for the second carrier may be synchronized with time resources for the first carrier (e.g., one OFDM symbol in the second carrier has a time duration which is equal to an integer multiple of the time duration of an OFDM symbol in the first carrier, or vice versa)”.
MAURITZ is silent in said claimed elements in independent claims 1, 15, 29, 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-30 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649